       Case: 1:19-cv-02425 Document #: 1 Filed: 04/10/19 Page 1 of 7 PageID #:1



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ANDREW PERRONG,

          Plaintiff,                                            JURY TRIAL DEMANDED

v.                                                             Case No. 19-cv-2425

HARRIS & HARRIS, LTD.

          Defendant.

                                             COMPLAINT

          NOW COMES, ANDREW PERRONG, through counsel, HANSEN REYNOLDS, LLC,

complaining of HARRIS & HARRIS, LTD., as follows:

                                    NATURE OF THE ACTION

          1.      This action seeks damages for Defendant's violation(s) of the Fair Debt Collection

Practices Act ("FDCPA"), 15 U.S.C. § 1692 et seq.; the Illinois Automatic Telephone Dialers

Act (“ATDA”), 815 ILCS 305 et. seq. and the Telephone Consumer Protection Act ("TCPA"),

47 U.S.C. § 227 et seq.

                                   JURISDICTION AND VENUE

          2.      This Court has federal question subject matter jurisdiction over the FDCPA and

TCPA claims pursuant to 28 U.S.C. § 1331 and it has supplemental jurisdiction over the ATDA

claims.

          3.      Venue in this district is proper under 28 U.S.C. § 139l(b)(l) as the Defendant

resides in this District and 28 U.S.C. § 139l(b)(2) because the dialing equipment that made the

calls at issue is believed to be in this District.




                                                     1
       Case: 1:19-cv-02425 Document #: 1 Filed: 04/10/19 Page 2 of 7 PageID #:2



                                             PARTIES

       4.      ANDREW PERRONG ("Plaintiff') is a natural person, over 18-years-of-age, who

at all times relevant resided in Montgomery County, Pennsylvania.

       5.      Plaintiff is a "consumer" as defined by 15 U.S.C. § 1692a(3).

       6.      Plaintiff is a "person" as defined by 47 U.S.C. § 153(39).

       7.      HARRIS & HARRIS, LTD. ("Defendant") operates as a collection agency and

law firm. It offers outstanding accounts receivable services. The company also focuses on

litigation management, disaster recovery, debt purchasing, asset identification, commercial

insurance resolution, and primary and secondary contingency collection activities. It serves

government agencies, and utility and healthcare industries in the United States. Harris & Harris,

Ltd. was founded in 1968 and is based in Chicago, Illinois.

       8.      Defendant is a "debt collector" as defined by 15 U.S.C. § 1692a(6).

       9.      Defendant uses instrumentalities of interstate commerce and the mail in its

business – the principal purpose of which is the collection of debt owed or due or asserted to be

owed or due another.

       10.     Defendant is a "person" as defined by 47 U.S.C. § 153(39).

                                  FACTUAL ALLEGATIONS

       11.     At all times relevant, Plaintiff was the sole operator, possessor, and subscriber of

the number ending in 3458.

       12.     At all times relevant, Plaintiff’s number ending in 3458 was assigned to a Voice

over Internet Protocol (“VoIP”) phone line, a service for which Plaintiff is charged on a per call

basis, as specified in 47 U.S.C. § 227(b)(l)(A)(iii).

       14.     Between December 27, 2017 and September 27, 2018, Harris & Harris made at



                                                  2
       Case: 1:19-cv-02425 Document #: 1 Filed: 04/10/19 Page 3 of 7 PageID #:3



least 31 “robocalls” to Plaintiff which used an “artificial or prerecorded voice” to transmit a

message to Plaintiff’s private telephone number. The calls were made to collect a debt that the

Plaintiff did not owe and was not associated with the Plaintiff. In fact, the Plaintiff repeatedly

informed the caller that he was not the individual they sought. Yet, the calls continued.

       15.     Defendant’s robocalls were made to Plaintiff’s VoIP line for which Plaintiff

receives a per call charge.

                                            DAMAGES

       16.     Defendant's unlawful collection practices have disrupted Plaintiff’s everyday life

and overall well-being.

       17.     Defendant's telephone harassment campaign have caused Plaintiff actual harm,

including but not limited to: aggravation that accompanies unsolicited telephone calls, anxiety,

diminished value and utility of telephone equipment and telephone subscription services,

emotional distress, increased risk of personal injury resulting from the distraction caused by the

phone calls intrusion upon and occupation of Plaintiff’s telephone capacity, invasion of privacy,

loss of concentration, mental anguish, nuisance, the per-kilowatt electricity costs his telephone

services, and wasting Plaintiff’s time.

                                      CLAIMS FOR RELIEF

                                             COUNT I:

                 Fair Debt Collection Practices Act (15 U.S.C. § 1692 et seq.)

       18.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

                                 Violation(s) of 15 U.S.C. § 1692d(5)

       19.     Section 1692d provides:



                                                  3
      Case: 1:19-cv-02425 Document #: 1 Filed: 04/10/19 Page 4 of 7 PageID #:4



               [a] debt collector may not engage in any conduct the natural consequence
               of which is to harass, oppress, or abuse any person in connection with the
               collection of a debt. Without limiting the general application of the
               foregoing, the following conduct is a violation of this section:

               (5)      Causing a telephone to ring or engaging any person in telephone
                        conversation repeatedly or continuously with intent to annoy, abuse,
                        or harass any person at the called number.

15 U.S.C. § 1692d(5).

       20.     Defendant violated 15 U.S.C. § 1692d(5) by calling Plaintiff daily, sometimes

multiple times per day, for a period of time.

       21.     Defendant violated 15 U.S.C. § 1692d(5) by calling Plaintiff on no less than 31

occasions.

       22.     Defendant's behavior of repeatedly calling Plaintiff was abusive, harassing, and

oppressive.

       23.     Plaintiff may enforce the provisions of 15 U.S.C. § 1692d(5) pursuant to section k

of the FDCPA (15 U.S.C. § 1692k) which provides "any debt collector who fails to comply with

any provision of [the FDCPA] with respect to any person is liable to such person in an amount

equal to the sum of -

       (1)     any actual damage sustained by such person as a result of such failure;

       (2)

               (A)      in the case of any action by an individual, such additional damages
                        as the court may allow, but not exceeding $1,000.00; or

       (3)     in the case of any successful action to enforce the foregoing liability, the
               costs of the action, together with reasonable attorney's fees as determined
               by the court.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 15 U.S.C. § 1692d(5);



                                                 4
       Case: 1:19-cv-02425 Document #: 1 Filed: 04/10/19 Page 5 of 7 PageID #:5



        B.      an award of any actual damages sustained by Plaintiff as a result of Defendant' s

                violation(s);

        C.      an award of such additional damages, as the Court may allow, but not exceeding

                $1,000.00;

        D.      an award of costs of this action, together with reasonable attorney' s fees as

                determined by this Court; and

        E.      an award of such other relief as this Court deems just and proper.

                                            COUNT II:

                 Telephone Consumer Protection Act (47 U.S.C. § 227 et. seq.)

        24.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

        25.     Defendant placed or caused to be placed no less than 31 non-emergency calls,

including but not limited to the aforementioned collection calls, to Plaintiff’s VoIP phone service

utilizing an automatic telephone dialing system ("ATDS") or an artificial or prerecorded voice

without Plaintiff’s consent in violation of 47 U.S.C. §227 (b)(l)(A)(iii).

        26.     Based on the "clear pause" Plaintiff experienced, Defendant employed an ATDS

to place calls to Plaintiff’s telephone.

        27.     Upon information and belief, the ATDS employed by Defendant has the capacity

– (A) to store or produce telephone numbers to be called, using a random or sequential number

generator; and (B) to dial such numbers.

        28.     In fact, the use of a pre-recorded message itself is evidence of the use of an

ATDS, as it would be illogical to hand-dial calls and then employ the use of a pre-recorded

message.



                                                  5
       Case: 1:19-cv-02425 Document #: 1 Filed: 04/10/19 Page 6 of 7 PageID #:6



       29.     Upon information and belief, Defendant acted through its agents, employees,

and/or representatives at all times relevant.

       30.     As a result of Defendant violations of 47 U.S.C. §227 (b)(l)(A)(iii), Plaintiff is

entitled to receive $500.00 in damages for each violation.

       31.     As a result of Defendant's knowing and willful violations of 47 U.S.C. §227

(b)(1)(A)(iii), Plaintiff is entitled to receive up to $1,500.00 in treble damages for each violation.

       WHEREFORE, Plaintiff requests the following relief:

       A.      a finding that Defendant violated 47 U.S.C. § 227 et seq.,

       B.      an award of statutory damages of at least $500.00 for each and every violation;

       C.      an award of treble damages of up to $1,500.00 for each and every violation; and

       D.      an award of such other relief as this Court deems just and proper.

                                            COUNT III:

               Illinois Automatic Telephone Dialers Act (815 ILCS 305 et. seq.)

       32.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

though fully set forth herein.

       33.     Defendant placed or caused to be placed no less than 30 non-emergency calls

using an artificial or prerecorded voice without Plaintiff’s consent in violation of 815 ILCS

305/15(d).

       34.     Upon information and belief, Defendant acted through its agents, employees,

and/or representatives at all times relevant.

       35.     As a result of Defendant’s violations of 815 ILCS 305/15(d), Plaintiff is entitled

to receive $500.00 in damages for each violation, as well as his costs and reasonable attorneys

fees. See 815 ILCS 305/30.



                                                  6
       Case: 1:19-cv-02425 Document #: 1 Filed: 04/10/19 Page 7 of 7 PageID #:7



        WHEREFORE, Plaintiff requests the following relief:

        A.      a finding that Defendant violated 815 ILCS 305/15(d),

        B.      an award of statutory damages of at least $500.00 for each and every violation;

        C.      an award of costs and reasonable attorneys fees; and

        D.      an award of such other relief as this Court deems just and proper.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of any and all issues in

this action so triable of right.

        Dated this 10th day of April, 2019.

                                               Respectfully submitted,

                                               HANSEN REYNOLDS LLC

                                               By: /s/ Michael C. Lueder
                                                  Michael C. Lueder
                                                  Email: mlueder@hansenreynolds.com
                                                  301 N. Broadway Suite 400
                                                  Milwaukee, WI 53202
                                                  Ph. (414) 803 1031

                                                  Alan W. Nicgorski
                                                  Email: anicgorski@hansenreynolds.com
                                                  150 S. Wacker Dr Ste 2400
                                                  Chicago, IL 60606
                                                  Ph. 414-273-8474
                                                  Fax: 414-273-8476

                                                  Anthony Paronich
                                                  Paronich Law, P.C.
                                                  350 Lincoln Street, Suite 2400
                                                  Hingham, MA 02043
                                                  [o] (617) 485-0018
                                                  [c] (508) 221-1510
                                                  [f] (508) 318-8100

                                               Attorneys for Plaintiff Andrew Perrong



                                                  7
